IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-50318
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MARK ANTHONY EVANS, also known as Mark Evans,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-96-CR-2-1
                       --------------------
                          October 18, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Mark Anthony Evans, federal prisoner #69117-080, appeals the

district court’s denial of his Rule 33 motion for new trial based

on newly discovered evidence.   Evans argues that the Supreme

Court decision in Jones v. United States, 526 U.S. 227 (1999),

requires that drug quantity and its nature be proven beyond a

reasonable doubt at trial and that Jones constitutes newly

discovered evidence that requires a new trial.

     The district court did not abuse its discretion in denying

Evans’ motion for a new trial based on newly discovered evidence

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-50318
                               -2-

because Evans has not produced any new “evidence.”   See United

States v. Freeman, 77 F.3d 812, 815 (5th Cir.1996); United States

v. Alvarado, 898 F.2d 987, 994 (5th Cir. 1990).

     AFFIRMED.